COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


AEROSTAFF SERVICES, INC., and
MIDSOUTH CONSTRUCTION,
INC./LUIS F. CISNEROS,


          Appellants/Cross-Appellees,

v.


LUIS F. CISNEROS/AEROSTAFF
SERVICES, INC., and MIDSOUTH
CONSTRUCTION, INC.,

           Appellee/Cross-Appellant.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00106-CV

Appeal from the

County Court at Law No. Five 

of El Paso County, Texas 

(TC#2004-1617) 


MEMORANDUM OPINION

	Pending before the Court is the joint motion by Appellant/Cross-Appellee Aerostaff Services,
Inc., Appellant/Cross-Appellee Midsouth Construction, Inc., and Appellee/Cross-Appellant Luis F.
Cisneros to dismiss this appeal pursuant to Tex. R. App. P. 42.1(a)(1).  The parties jointly request
that each party be ordered to bear its own costs.  We grant the motion and dismiss the appeal, with
the costs of appeal taxed against the party that incurred them.

						KENNETH R. CARR, Justice
July 31, 2008

Before Chew, C.J., McClure, and Carr, JJ.